DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Obara (JP 2012-218471) does not teach or reasonably suggest forming a tire configured for reducing noise having a tread pattern that includes the structure of: a first protrusion being arranged to have a first upper protrusion and a first lower protrusion respectively formed at an upper portion and a lower portion on the sidewall of a groove, wherein the first lower protrusion has a curved portion formed along a curved surface of the sidewall adjacent to a bottom surface of the groove, and a protruding height of the first lower protrusion at the curved portion is continuously reduced in a direction of the first lower protrusion toward the bottom surface of the groove. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                       

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
June 3, 2021